Electronically Filed
                                                         Supreme Court
                                                         SCPW-12-0000058
                                                         10-FEB-2012
                                                         11:38 AM



                         NO. SCPW-12-0000058


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                      GLEN OAMILDA, Petitioner,


                                 vs.


             2011 COUNCIL REAPPORTIONMENT COMMISSION and

         2011 STATE REAPPORTIONMENT COMMISSION, Respondents.



                         ORIGINAL PROCEEDING


                          AMENDED ORDER1

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


            Upon consideration of the petition for a writ of


mandamus filed by petitioner Glen Oamilda, it appears that: (1)


Revised Ordinances of Honolulu, article III, section 3-103 does


not require that communities remain undivided in the


reapportionment of council districts; see Kawamoto v. Okata, 75


Haw. 463, 468-69, 868 P.2d 1183, 1186 (1994); (2) article III,


section 3-103 does not require that council districts be drawn on


a permanent resident population base; and (3) petitioner's


assertions that the Council Reapportionment Commission did not



     1
       The amendment corrects the February 9, 2012 order that

misspelled petitioner's first name as Glenn.

follow lawful process are not supported by any evidence.

Consequently, petitioner fails to demonstrate a clear and

indisputable right to relief and petitioner is not entitled to

mandamus relief.   See Kema v. Gaddis, 91 Hawai'i 200, 204, 982

P.2d 334, 338 (1999) (A writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action.).

          It further appears that: (1) petitioner's challenge to

the 2011 Final Reapportionment Plan for the State Legislature is

untimely; see Hawai'i Constitution, article IV, section 10; and

(2) the 2011 Final Reapportionment Plan for the State Legislature


was invalidated on January 4, 2012.   Therefore,


          IT IS HEREBY ORDERED that the petition for a writ of


mandamus is: (1) denied as to relief against the 2011 Council


Reapportionment Commission and (2) dismissed as to relief against


the 2011 State Reapportionment Commission.


          DATED: Honolulu, Hawai'i, February 10, 2012.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Sabrina S. McKenna




                                 2